     Case 3:20-cv-00968-JLS-AHG Document 16 Filed 01/21/21 PageID.173 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT
 8                         SOUTHERN DISTRICT OF CALIFORNIA
 9
10    BEQA LAGOON SUPPORT SERVICES,                     Case No.: 20-cv-968 JLS (AHG)
      a Nevada corporation,
11
                                       Plaintiff,       ORDER VACATING HEARING
12                                                      (ECF No. 15)
      v.
13
      DAVID W. HASSELMAN, an individual;
14
      INTERNATIONAL MARINE SALES
15    AND EXPORT, LLC, a Florida limited
      liability company; and DOES 1 to 10,
16
      inclusive,
17                                 Defendants.
18
19         Presently before the Court is Plaintiff Beqa Lagoon Support Services’s Motion for
20   Default Judgment (ECF No. 15). Defendants David W. Hasselman and International
21   Marine Sales and Export, LLC have not filed an opposition to the Motion or otherwise
22   appeared in this action. (See generally Docket.) On its own motion, the Court VACATES
23   the hearing scheduled for January 28, 2021 at 1:30 p.m. and takes the matter under
24   submission without oral argument pursuant to Civil Local Rule 7.1(d)(1).
25         IT IS SO ORDERED.
26   Dated: January 21, 2021
27
28

                                                    1
                                                                                20-cv-968 JLS (AHG)
